DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-23 are pending:
		Claims 1-23 are rejected. 
		Claims 1, 5-8 and 14 have been amended.  
Response to Amendments
Amendments filed 08/01/2022 have been entered. Amendments overcome claim objections, §102 and §103 rejections previously set forth in non-final Office Action mailed 03/03/2022. 
Amendments have necessitated new grounds of rejection. 
Response to Arguments
Arguments filed 08/01/2022 have been entered. Arguments were fully considered.
On page 7 of Applicant’s arguments, Applicant argues that:
Newman nor any of the other cited references accomplish Applicant's purpose as claimed through a rounded tank having an inlet and outlet on opposed sides. 

	This argument is moot because amendments have necessitated new grounds of rejection.
	On page 7 of Applicant’s arguments, Applicant argues that:
Further, Newman nor any of the references, disclose, suggest or combine to describe a tank having a non-contact sensor mounted in the tank above the normal static water level and above a maximum top level of the F.O.G. and effluent to be a non-emersed sensor for passive F.O.G. separation within the tank. Specifically, Newman is silent on whether the sensor is immersed or ever allowed to be in contact with a tank contents, and fails to disclose a non-contact or non-emersed sensor. For this reason alone, Newman nor the other references either alone or in combination suggest, describe or make obvious Applicant's structure as claimed.
	This argument is not persuasive because the sensor 151 shown in Fig. 1 of Newman is non-contact and non-emersed (non-immersed) since the sensor 151 never physically comes in contact with the fluid within tank 110; furthermore, Newman teaches that the sensor 151 may be mounted inside an upper portion of tank 110 and the sensor 151 measures by constantly emitting signals that travel the entire distance of base tank 110 (Newman, see ¶34). 
On page 8 of Applicant’s arguments, Applicant argues that:
Newman fails to disclose or suggest a rigid, hollow tube extending alongside the extension collar and encasing a data and power cable separately from an interior of the extension collar. None of the other references provide this structure. 

Further, Newman fails to disclose the tube mating with a sensor housing that resides inside the tank on one end and an electronics unit on an opposite end, where the sensor and electronics unit are separated along the tube. 

	This argument is moot because Newman is not relied upon to teach the claimed tubing; Bereskin is relied upon to teach the claimed tubing.
On page 8 of Applicant’s arguments, Applicant argues that:
Newman is also different in that it is structured to "selectively turn off and on pumps to retrieve fluid from the selective retrieval device, to selectively position the selective, retrieval device in a given layer of fluid" (see [0013] which makes sense referencing Figure 1 of Newman where retrieval devices move through multiple types of layers to remove a particular stacked layer deciphered by the sensor. Applicant's sensor as claimed is however sensing a distance from the sensor to the top of the F.O.G. within the tank to determine a height of the F.O.G. with respect to the normal static water level, very different than what Newman's set up suggest or is able to perform. 

	This argument is moot because Newman’s retrieval device is not relied upon to teach the claimed sensor or any component of the sensor; the sensor 151 shown in Figs. 1 and 4 of Newman is relied upon. 
Claim Objections
Claims 1-13 are objected to because of the following informalities: Claim 1 recites “non-emersed”; consider rephrasing to – non-immersed – for grammatical purposes and consistency with terminology used in Applicant’s specification (see pg. 6 of Applicant’s Specification). Dependent claims are hereby objected due to dependency from objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites “hollow tube…encasing a data and power cable…”; the claim is unclear and indefinite because of the term “hollow”, hollow means unfilled or hollowed-out space within as defined by Webster (see NPL); it is unclear how the tube is unfilled but also encases data and power cable? In interest of advancing prosecution, it is interpreted that the limitation is met as long as there is a tube. 
	Claim 1 recites “rigid, hollow tube”; the term “rigid” also renders the term indefinite because the term rigid means “appearing stiff or unyielding”; something that has the appearance of being stiff or unyielding is relative. Furthermore, the term “rigid” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8, 10, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) and further in view of Mantyla (US 2017/0072340). 
	Regarding claim 1, Newman teaches an apparatus (see Fig. 4) for containing an F.O.G. layer on water (“for containing…” is recited as an intended use) (F.O.G. is understood to be fats, oils and grease) comprising: a tank (Fig. 4, tank 410) Fig. 4, fluid removal tank 410) (see ¶47) having an inlet (the inlet is at solids screen 414) (see ¶48) and an outlet (Fig. 4, outlet 456b) Fig. 4, connecting section 456b) (see ¶56), the inlet connected to a source carrying of F.O.G.- laden effluent (wastewater from a well) (see ¶48) and the outlet connecting to a sewer pipe (Fig. 4, sewer pipe 456a (Fig. 4, piping section 456a) (see ¶56) (the configuration to connect to a sewer pipe would be the same as any pipe), such that the tank (i.e. tank 410) is a flow through unit for the effluent from the F.O.G. laden source through the sewer pipe (i.e. piping section 456a) (see Fig. 4), the outlet location defining a normal static water level for F.O.G. and effluent in the tank (the connecting section is a part of the manifold, the manifold allows for movement of water and said manifold maintains constant height of the water within the tank therefore the connecting section is defining a static water level within the tank) (see ¶33) (additionally there is a static control system to keep fluid in the container static and/or fixed) (see ¶29 and ¶58) (see Fig. 4), the normal static water level being maintained by drainage through the outlet (the manifold is configured to allow a fluid height such as water to be set at a constant height based on water movement via the manifold) (see ¶33) (the outlet is located on the side of the tank) (see Fig. 4) when the normal static water level falls at or above an entrance to the outlet (this will inherently occur due to the location of the outlet) (see Fig. 4), the top of the F.O.G. and effluent variably rising above the normal static water level because of a specific gravity of F.O.G. being less than the specific gravity of water  (this will inherently occur because there is an oil layer present in the water and each layer has different densities) (see Fig. 1) (see ¶32) and the passive F.O.G. separation within the tank (this is a process/method limitation), and
	 a non-contact sensor (Fig. 4, sensor 411) (see ¶53) mounted above the normal static water level (sensor 411 is above connecting portion 456b which defines the static water level) (see Fig. 4) and above a maximum top level of the F.O.G. (the sensor is above the retrieval system 422, the retrieval system define the location of the layers in the tank) (see Fig. 4) and effluent to:
	be a non-emersed sensor (i.e. sensor 411) in the tank (i.e. tank 410), sense a distance from the sensor to the top of F.O.G. within the tank (the signals that hit the different layers are reflected to the sensor) (see ¶34) (see Fig. 1), and determine the height of F.O.G. with respect to the static water level (the height is determined by the sensor and the thickness is calculated based on height) (see ¶34), wherein the sensor provides feedback for timing on removal of F.O.G. from the tank (the sensor is providing feedback for removal of layers within the tank) (see ¶13 and ¶40).  
	Newman further teaches that the sensor is coupled a control system (electronics) (see ¶14) and an electrical line or circuit (data and power cable) coupled to each of the electronic components, devices, sensors and connected to control system (see ¶42).
	The embodiment of Fig. 4 of Newman does not teach or show that said sensor resides within the tank, The embodiment of Fig. 1 of Newman teaches that the sensor resides within the tank (see Fig. 1 copied below) (sensor may be mounted inside an upper portion of the tank) (see ¶34) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the senor (shown in Fig. 4) of Newman by positioning said sensor to reside within the tank as disclosed by Fig. 1 of Newman because by doing so the sensor can constantly emit signals that travel the entire vertical distance of the tank (Newman, see ¶34 and Fig. 1). 
Figs. 1 & 4 (Illustrative Purposes Only) 

    PNG
    media_image1.png
    408
    1184
    media_image1.png
    Greyscale

	While the tank shape of Newman is not particularly limited and round tanks are well-known in the art (Newman Fig. 4 shows rounded/cylindrical tanks); however Newman does not explicitly teach that said tank having sensor is a round tank. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the tank of Newman by making said shape round (cylindrical) because such configuration is a mere change in shape and/or form; and Newman is open to the use of any shape. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	Newman does not teach an extension collar extending from a ground access cover to a tank top, and a tube extending alongside the extension collar and encasing a data and power cable separately from an interior of the extension collar, the tube mating with a sensor housing on one end and an electronics unit on an opposite end; the inlet and outlet on opposite sides.
	In a related field of endeavor, Bereskin teaches a grease separator (see Entire Abstract) comprising a tube (Fig. 2, conduits 36, 37 and 47; see C3/L38-42) encasing a data and power cable (low voltage wiring with control wiring in conduit) (see C3/L36-41), the tube mating with a sensor housing (grease sensor 20 shown Fig. 2 inherently has a housing) that resides inside the tank (see Fig. 2) on one end (see Fig. 2) and an electronics unit (Fig. 2, control cabinet 33; see C4/L43-46) on an opposite end (see Fig. 2).
Annotated Fig. 2

    PNG
    media_image2.png
    686
    804
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Newman by incorporating the conduit (tube) of Bereskin such that the tube encases wiring (data and power cable) because said conduit (tube) provides the benefit of protecting wires or cables (Bereskin, see Fig. 2) (Webster definition of “conduit”, see NPL attached) which is desirable in Newman for electrical lines coupled to the sensor (Newman, see ¶42). 
	It would have been further obvious to modify the sensor and control system (electronics) of Newman by incorporating the conduit (tube) of Bereskin such that the sensor is at one of the tube and the electronics is at the opposite end because said conduit (tubing) provides coupling means (Bereskin, see Fig. 2) and Newman does not limit the coupling between the sensor and control system (electronics) (Newman, see ¶14). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
	The combination of references does not teach an extension collar extending from a ground access cover to a tank top. 
	In a related field of endeavor, Mantyla teaches a waste water separation vessel (see Entire Abstract) comprising a tank (Fig. 2, tank 10 (Fig. 1, vessel 10); see ¶39) having an extension collar (Fig. 1, extension collar 26 (Fig. 2, riser 26); see ¶40) above a main body of the tank (see Fig. 2); and the inlet (Fig. 3, inlet 70; see ¶47) and outlet (Fig. 3, outlet 48; see ¶47) on opposite sides (see Fig. 3).









Annotated Fig. 3

    PNG
    media_image3.png
    838
    855
    media_image3.png
    Greyscale

	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top tank of Newman by incorporating the riser stack (extension collar) of Mantyla because said riser stack (extension collar) provides the desired length during installation (Mantyla, see ¶40). The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inlet and outlet of Newman by arranging the inlet and outlet on opposite sides as disclosed by Mantyla because the positioning of the inlet and outlet are arranged in a known manner to allow water to accumulate and facilitate separation of solids and oil (Mantyla, see ¶46). 
	While the combination of references does not explicitly teach that the tube is alongside the extension collar, it would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the conduit (tube), encasing wires (data and power cable), of Newman (as modified by Bereskin) by rearranging the conduit (tube), encasing wires (data and power cable), alongside an extension collar (riser stack) (which is essentially an extension of the tank) of Mantyla because said configuration achieves the predictable result of locating wires close or near by the tank (Bereskin, see Fig. 2). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 5, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1 wherein the tank has an extension collar (Mantyla, Fig. 2, extension collar 26 (Fig. 2, riser 26); see ¶40) above a main body of the tank (Mantyla, see Fig. 2).
	While the combination of references does not teach the sensor is mounted in the extension collar, it would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the sensor of Newman by rearranging the sensor within an extension collar (riser stack) of Mantyla because one of ordinary skill in the art would have had a reasonable expectation of success of operating the sensor within the extension collar (riser stack) (which is essentially an extension of the tank). See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 6, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 5 wherein the extension collar is generally cylindrical (cylindrical shape) (Mantyla, see Fig. 2) and formed of arc segments molded of rotomolded plastic (plastic molded) (Mantyla, see ¶46).
	Regarding claim 8, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1 further comprising an electronics unit (control system) (Newman, see ¶42) that includes a transmitter (transmitters for local and/or remote monitoring) (Newman, see ¶59) to transmit a signal indicative of F.O.G. level in the tank.  
	Regarding claim 10, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1 wherein the tank has a tank top (Newman, see Fig. 4), an extension collar (Mantyla, Fig. 2, extension collar 26 (Fig. 2, riser 26); see ¶40) extending upward and supported by the tank top (Mantyla, see Fig. 2), and an extension top resting on the extension collar (Mantyla, see Fig. 2), the extension top, extension collar and tank top having aligned openings (Mantyla, see Fig. 2) enabling a suction pipe to pass through the aligned openings for suctioning of F.O.G. (the structure is capable of performing the process/method limitation), and a cover fitting (Mantyla, Fig. 2, extension top 29 (Fig. 2, cover 29); see ¶40) on the opening in the extension top to close the aligned openings when suctioning is not needed.  
	Regarding claim 12, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1 comprising an electronics unit (a part of the control system) (Newman, see ¶14) that has a data analysis module (data received by the sensor and various calculations/programs performed by the control system) (Newman, see ¶34) associated with the electronics unit configured to deal with deviations from normal static water levels (the control system is configured to provide guidance and/or information) (Newman, see ¶44).
	Regarding claim 22, Newman, Bereskin and Mantyla teach the apparatus for containing an F.O.G. layer on water as claimed in claim 1.
	The combination of Newman and Bereskin does not teach wherein the outlet includes a downwardly oriented invert, so that the water exiting the tank is taken in through the invert from the water at a low part of the tank, below the F.O.G., and the positioning of the outlet determines a static water level within the tank.  
	Mantyla teaches an outlet (Fig. 3, outlet 48; see ¶47) includes a downwardly oriented invert (Fig. 4, standpipe 82; see ¶47), so that the water exiting the tank is taken in through the invert from the water at a low part of the tank (water flow up the standpipe) (see  ¶47), below the F.O.G. (water is heavier than FOG therefore will be below the FOG), and the positioning of the outlet determines a static water level within the tank (the outlet is positioned on the side wall which will determine the static water level) (see Fig. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet of Newman by incorporating the stand pipe (invert) to said outlet as disclosed by Mantyla because said stand pipe (invert) achieves the predictable result of allowing water to flow up to an outlet (Mantyla, see ¶47). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) and further in view of Babin (USPN 7,635,854).
Regarding claim 2, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1.
	The combination of references does not teach wherein the sensor is a LIDAR sensor.  
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein the sensing is LIDAR sensing (“LIDAR”) (see C8/L55-65).
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor of Babin because LIDAR devices are generally less expensive than counterparts (Babin, see C2/L28-32).  
	Regarding claim 3, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1.
	The combination of references does not teach wherein the sensor is a LIDAR sensor operating at about 940 nm.  
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein LIDAR operates at about 940 nm (“near-infrared 905-nm wavelength”; it is interpreted that 905-nm is reasonably close to 940-nm since both wavelengths are in the same spectrum) (see C8/L55-65). 
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor of Babin because LIDAR devices are generally less expensive than counterparts (Babin, see C2/L28-32).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) and further in view of Brown (US 2009/0220380). 
	Regarding claim 4, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1.
	The combination of references does not teach wherein the sensor is held in place at the tank top by magnets.
	In a related field of endeavor, Brown teaches an electronic monitor for an aquarium and the like (see Entire Abstract) wherein the sensor (Fig. 1, sensor 6; see ¶31) is held in place at the tank top by magnets (magnets generate a clamping force on a transparent wall) (see Abstract, lines 6-10 and claim 2).	
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed attachment means of Newman with the attachment means (magnets) of Brown for holding the sensor to the tank top by magnets because by doing so provides the benefit of maintaining the location and provides a clamping force (Brown, see Abstract, lines 6-10 and ¶122).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) and further in view of Platbardis (SE 1230114).
	Regarding claim 7, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 5. Newman further teaches that the control system (electronics unit) includes battery packs and power lines (Newman, see ¶42).
	The combination of references does not teach wherein the sensor includes a sensor unit mounted in a low part of the extension collar and wherein a battery and an electronics unit are mounted at a higher part of the extension collar.  
	In a related field of endeavor, Platbardis teaches a system and method for measuring and reporting fluid level in oil and grease separators (see Entire Abstract) wherein the sensor includes a sensor unit (Fig. 1, measuring head 30a; see pg. 18) mounted in a low part and wherein a battery (inherent) and an electronics unit (a part of measuring unit 20a) (see Fig. 1) are mounted at a higher part (see annotated Fig. 1) of the extension collar (Fig. 1, collar 12; see pg. 6).  
Annotated Fig. 1

    PNG
    media_image4.png
    475
    634
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the sensor, control system (electronics)/battery and extension collar of Newman (as modified by Mantyla) by locating the sensor at lower part of the extension collar and the electronics at a higher part of the extension collar such that the sensor unit is a lower part and the electronics is at higher part as disclosed by Platbardis because by doing so provides a good place for the electronics (measuring unit) (Platbardis, see pg. 6) and places the sensor at a suitable location for measuring (Platbardis, see Fig. 1, pgs. 6 and 18).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) in view of Platbardis (SE 1230114) in view of Stronzcek (US 2016/0207801) and further in view of Fryda (USPN 4,807,201).
	Regarding claim 9, Newman, Bereskin, Mantyla and Platbardis teach the apparatus as claimed in claim 7.
	The combination of references does not teach wherein the sensor and battery and electronics unit are linked by a coiled electrical cord, and a tether having tensile strength sufficient to pull the sensor upwardly through the extension collar for service extends up the extension collar.  
	In a related of endeavor, Stronzcek teaches conditioning water (see Entire Abstract) comprising a coiled wire (see Fig. 5) (coiled wire) (see ¶32). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the electrical cord of Newman by changing the shape of the electrical cord to a coiled electrical cord as disclosed by Stronzcek because the coiled shaped provides a determined length which provides a desired resistance and current (Stronzcek, see ¶32 and ¶34).
	The previous combination of references does not teach a tether having tensile strength sufficient to pull the sensor upwardly through the extension collar for service extends up the extension collar.
	In a related field of endeavor, Fryda teaches groundwater pressure measurement (see Entire Abstract) comprising a tether (Fig. 1, tether 12 (Fig. 1, cable 12); see C5/L9-15) having tensile strength sufficient (cable have sufficient strength to support the probe) (see C5/L35-55) to pull the sensor (probe) (see C5/L10-15) upwardly through the extension collar (the probe is raised or lowered) (see C5/L10-15) for service extends up the extension collar (the cable of Fryda is capable of “for service…”, see C5/L9-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Newman by incorporating the tether (cable) of Fryda because said tether (cable) provides the benefit of raising and lowering of said sensor (probe) (Fryda, see C4/L14-20).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) and further in view of Gellaboina (US 2012/0281096). 
	Regarding claim 11, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1.
	The combination of references does not teach wherein the sensor operates using computer vision.  
	In a related field of endeavor, Gellaboina teaches a storage tank inspection system (see Entire Abstract) comprising a sensor operating using computer vision (provided on a computer and IR sensor/camera configuration) (see ¶23 and ¶35). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the senor of Newman by incorporating computer vision (camera) of Gellaboina to said sensor because said computer vision (camera) provides the benefit of visualizing on a computer (Gellaboina, see ¶23) which is desirable for providing a reliable and accurate solution for inspection of storage tanks (Gellaboina, see ¶7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) and further in view of Battefeld (EP 1816107).
	Regarding claim 13, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1 wherein the sensor is an ultrasonic sensor (sensor is ultrasonic) (Newman, see ¶34).
	The combination of references does not teach a temperature sensor to permit temperature compensation of readings by the ultrasonic sensor.  
	In a related field of endeavor, Battefeld teaches a wastewater sedimentation plant (see Entire Abstract comprising) an ultrasonic sensor (Fig. 1, ultrasonic sludge level sensor 26) (see pg. 4) that includes a temperature sensor (Fig. 1, temperature sensor 32) (see pg. 4) to permit temperature compensation of readings by the ultrasonic sensor (temperature compensation with the aid of the temperature sensor) (see pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasonic sensor of Newman by incorporating the temperature sensor to said ultrasonic sensor as disclosed by Battefeld because by doing so provides the benefit of determining the wastewater temperature at the same time for each ultrasonic distance measurement (Battefeld, see pg. 2). 

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Mantyla (US 2017/0072340).
	Regarding claim 14, Newman teaches a method of sensing a F.O.G. level (“apparatuses…for selectively separating…and recovering wastewater from oil”) (see Entire Abstract) (see Fig. 1) (F.OG. is understood to be fats, oils and grease) in 
	a tank (Fig. 1, tank 110; see ¶29) having an inlet (see Figs. 1 & 4) and an outlet (see Figs. 1 & 4), the inlet configured to connect to a source of F.O.G. laden effluent (“wastewater is provided to base tank via conduit and/or piping”) (see ¶30) and the outlet configured to connect to a sewer pipe (see Figs. 1 & 4) so that the outlet defines (Fig. 4, outlet 456b (Fig. 4, connecting portion 456b); see ¶56) (“connecting portion is connected to a lower portion of each tank” and “manifold transports substantially a water layer” thereby suggesting that the outlet (connecting portion of the manifold) defines a normal static water level since the water exits from the connecting portion to the manifold) (see ¶56) the normal static water level (“operations can be performed on a static…level of wastewater”) (see ¶32) for F.O.G. and effluent in the tank (“wastewater”) (see Entire Abstract) comprising 
	sensing (Fig. 1, sensor 151; see ¶34) a distance between a non-contact sensor (i.e. sensor 151) that is fixed at a position above the static water level (see Figs. 1 & 4) (“measurements taken by sensor…the height of oil layer may be determined to be Height A, and the height of PAD layer 123 or water layer 122 may be determined to be Height B”) (see ¶34) and a top of F.O.G. above the static water level within the tank (see Figs. 1 & 4) using the sensed distance to determine if the amount of F.O.G in the tank exceeds a threshold warranting F.O.G. removal from the tank (“when sensor and/or control system determines a predetermined amount of oil layer height…control system sends a signal to pump to retrieve oil through suction screen”) (see ¶38).
	While the tank shape of Newman is not particularly limited and round tanks are well-known in the art (Newman Fig. 4 shows rounded/cylindrical tanks); however Newman does not explicitly teach that said tank having sensor is a round tank. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the tank of Newman by making said shape round (cylindrical) because such configuration is a mere change in shape and/or form; and Newman is open to the use of any shape. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	Newman does not teach that the inlet and outlet are on opposing sides of the tank. 
	In a related field of endeavor, Mantyla teaches a waste water separation vessel (see Entire Abstract) comprising the inlet (Fig. 3, inlet 70; see ¶47) and outlet (Fig. 3, outlet 48; see ¶47) on opposite sides (see Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inlet and outlet of Newman by arranging the inlet and outlet on opposite sides as disclosed by Mantyla because the positioning of the inlet and outlet are arranged in a known manner to allow water to accumulate and facilitate separation of solids and oil (Mantyla, see ¶46). 
	Regarding claim 15, Newman and Mantyla teach the method as claimed in claim 14 wherein F.O.G. removal includes actuating a skimmer (“retrieval system…withdraw fluid from a particular layer”) (see ¶32) (see Fig. 1). 
	Regarding claim 16, Newman and Mantyla teach the method as claimed in claim 14 wherein F.O.G. removal includes pumping F.O.G. from the tank (“pumping system”) (see ¶29) (see Fig. 1).
	Regarding claim 19, Newman and Mantyla teach the method as claimed in claim 14 further comprising analyzing data (“control system”) (see ¶34) about the distance between the sensor and the normal static water level (“based upon data received by sensor and various calculations/programs performed by control system”) (see ¶34) to deal with deviations from normal static water levels (“the control system is configured to provide guidance and/or information”) (see ¶44).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Mantyla (US 2017/0072340) and further in view of Babin (USPN 7,635,854).
	Regarding claim 17, Newman and Mantyla teach the method as claimed in claim 14.
	Newman does not teach the sensing is LIDAR sensing.
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein the sensing is LIDAR sensing (“LIDAR”) (see C8/L55-65).
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor of Babin because LIDAR devices are generally less expensive than counterparts (Babin, see C2/L28-32).  
	Regarding claim 18, Newman and Mantyla teach the apparatus as claimed in claim 14.
	Newman does not teach the sensing is LIDAR sensing at about 940 nm.
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein LIDAR operates at about 940 nm (“near-infrared 905-nm wavelength”; it is interpreted that 905-nm is reasonably close to 940-nm since both wavelengths are in the same spectrum)) (see C8/L55-65). 
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor of Babin because LIDAR devices are generally less expensive than counterparts (Babin, see C2/L28-32).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Mantyla (US 2017/0072340) and further in view of Gellaboina (US 2012/0281096).
	Regarding claim 20, Newman and Mantyla teach the method as claimed in claim 14.
	Newman does not explicitly teach that the sensing is computer vision sensing.
	In a related field of endeavor, Gellaboina teaches a storage tank inspection system (see Entire Abstract) comprising computer vision sensing (provided on a computer and IR sensor/camera configuration) (see ¶23 and ¶35). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensing method of Newman by incorporating a sensing method using computer vision (camera) as disclosed by Gellaboina because said computer vision (camera) sensing provides the benefit of visualizing on a computer (Gellaboina, see ¶23) which is desirable for providing a reliable and accurate solution for inspection of storage tanks (Gellaboina, see ¶7). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Mantyla (US 2017/0072340) and further in view of Battefeld (EP 1816107).
	Regarding claim 21, Newman and Mantyla teach the method as claimed in claim 14 the sensing is ultrasonic sensing (“sensor is…ultrasonic”) (Newman, see ¶34).
	Newman does not teach that said sensor includes a temperature sensor to permit temperature compensation of readings by the ultrasonic sensor.
	In a related field of endeavor, Battefeld teaches a wastewater sedimentation plant (see Entire Abstract comprising) an ultrasonic sensor (Fig. 1, ultrasonic sludge level sensor 26) (see pg. 4) that includes a temperature sensor (Fig. 1, temperature sensor 32) (see pg. 4) to permit temperature compensation of readings by the ultrasonic sensor (temperature compensation with the aid of the temperature sensor) (see pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasonic sensor of Newman by incorporating the temperature sensor to said ultrasonic sensor as disclosed by Battefeld because by doing so provides the benefit of determining the wastewater temperature at the same time for each ultrasonic distance measurement (Battefeld, see pg. 2). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Mantyla (US 2017/0072340) and further in view of Batten (US 2007/0251879). 
	Regarding claim 23, Newman and Mantyla teach the method of sensing a F.O.G. level in a tank having an inlet and an outlet as claimed in claim 14 and allowing the outlet to maintain a static water level within the tank passively (the steps is done automatically by an integrated control system) (see ¶28) (passively is interpreted to be automatically).  
	Newman does not teach draining effluent from the tank through an invert to the outlet so the effluent exiting the tank comes from a low part of the tank.
	In a related field of endeavor, Batten teaches a grease trap for separating grease and solid waste from wastewater (see Entire Abstract) comprising the step of draining effluent from the tank through an invert (outlet invert) (see ¶3) to the outlet so the effluent exiting the tank comes from a low part of the tank (outlet invert for removing water from the tank) (see claim 14) (see Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet of Newman by incorporating the invert to said outlet as disclosed by Batten because said invert achieves the predictable result of removing water from tank (Batten, see ¶3). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778